UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q (Mark One) [X] Quarterly Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2011. OR [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission file number 001-32483 ACCURIDE CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware 61-1109077 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 7140 Office Circle, Evansville, IN (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (812) 962-5000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesýNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filer ý Non-Accelerated Filero Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No ý Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes ý No o As of August 1, 2011, 47,286,768 shares of Accuride Corporation common stock, par value $.01 per share, were outstanding. ACCURIDE CORPORATION Table of Contents PART I – FINANCIAL INFORMATION Page Item 1. Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Stockholders’ Equity 6 Condensed Consolidated Statements of Cash Flows 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4. Controls and Procedures 32 PART II – OTHER INFORMATION Item 1. Legal Proceedings 33 Item 6. Exhibits 34 Signatures 35 Explanatory Note: Effective November 18, 2010, Accuride Corporation implemented a one-for-ten reverse stock split of its Common Stock.Unless otherwise indicated, all share amounts and per share data for the Successor Company have been adjusted to reflect this reverse stock split.See Note 1 of the consolidated financial statements. -2- Table of Contents Part I.FINANCIAL INFORMATION Item 1.Financial Statements ACCURIDE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) June 30, December 31, (In thousands, except for share and per share data) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Customer receivables, net of allowance for doubtful accounts of $1,211 and $1,640 in 2011 and 2010, respectively Other receivables Inventories Deferred income taxes Income tax receivable Prepaid expenses and other current assets Total current assets PROPERTY, PLANT AND EQUIPMENT, net OTHER ASSETS: Goodwill Other intangible assets, net Deferred financing costs, net of accumulated amortization of $1,565 and $711 in 2011 and 2010, respectively Other TOTAL $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued payroll and compensation Accrued interest payable Accrued workers compensation Accrued and other liabilities Total current liabilities LONG-TERM DEBT DEFERRED INCOME TAXES NON-CURRENT INCOME TAXES PAYABLE OTHER POSTRETIREMENT BENEFIT PLAN LIABILITY PENSION BENEFIT PLAN LIABILITY OTHER LIABILITIES COMMITMENTS AND CONTINGENCIES (Note 6) — — STOCKHOLDERS’ EQUITY: Preferred Stock, $0.01 par value; 10,000,000 shares authorized — — Common Stock, $0.01 par value; 80,000,000 shares authorized, 47,286,768 and 47,229,627 shares issued and outstanding at June 30, 2011 and December 31, 2010, respectively, and additional paid-in-capital Accumulated other comprehensive loss ) ) Accumulated deficiency ) ) Total stockholders’ equity TOTAL $ $ See notes to unaudited condensed consolidated financial statements. -3- Table of Contents ACCURIDE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended June 30, (In thousands except per share data) NET SALES $ $ COST OF GOODS SOLD GROSS PROFIT OPERATING EXPENSES: Selling, general and administrative INCOME (LOSS) FROM OPERATIONS ) OTHER INCOME (EXPENSE): Interest income — 55 Interest expense ) ) Unrealized gain on mark to market valuation of convertible debt — Other income, net INCOME BEFORE INCOME TAXES INCOME TAX PROVISION (BENEFIT) ) NET INCOME $ $ Weighted average common shares outstanding—basic Basic income per share $ $ Weighted average common shares outstanding—diluted Diluted income (loss) per share $ $ ) See notes to unaudited condensed consolidated financial statements. -4- Table of Contents ACCURIDE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Successor Predecessor Six Months Ended June 30, Period from February 26 to June 30, Period from January 1 to February 26, (In thousands except per share data) NET SALES $ $ $ COST OF GOODS SOLD GROSS PROFIT OPERATING EXPENSES: Selling, general and administrative INCOME (LOSS) FROM OPERATIONS ) ) OTHER INCOME (EXPENSE): Interest income 39 67 54 Interest expense ) ) ) Unrealized loss on mark to market valuation of convertible debt — ) — Other income, net LOSS BEFORE REORGANIZATION ITEMS AND INCOME TAXES ) ) ) Reorganization income — — ) INCOME (LOSS) BEFORE INCOME TAXES ) ) INCOME TAX PROVISION (BENEFIT) ) NET INCOME (LOSS) $ ) $ ) $ Weighted average common shares outstanding—basic Basic income (loss) per share $ ) $ ) $ Weighted average common shares outstanding—diluted Diluted income (loss) per share $ ) $ ) $ See notes to unaudited condensed consolidated financial statements. -5- Table of Contents ACCURIDE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (UNAUDITED) (In thousands) Comprehensive Loss Common Stock and Additional Paid-in- Capital Accumulated Other Comprehensive Income (Loss) Accumulated Deficiency Total Stockholders’ Equity BALANCE at January 1, 2011 — $ $ ) $ ) $ Net loss $ ) — — ) ) Stock compensation expense — — — Other — ) — — ) Other comprehensive income (loss): Pension liability adjustment (net of tax) ) — ) — ) Comprehensive loss $ ) BALANCE—June30, 2011 $ $ ) $ ) $ See notes to unaudited condensed consolidated financial statements. -6- Table of Contents ACCURIDE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Successor Predecessor Six Months Ended June 30, Period from February 26 to June 30, Period from January 1 to February 26, (In thousands) CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ ) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and impairment of property, plant and equipment Amortization – deferred financing costs — Amortization – other intangible assets Reorganization items — — ) Payments on reorganization items — ) ) Loss on disposal of assets 24 3 Provision for deferred income taxes — ) ) Non-cash stock-based compensation — Non-cash change in market valuation - convertible notes — — Non-cash change in market valuation – stock warrants ) ) — Paid-in-kind interest — Changes in certain assets and liabilities: Receivables ) ) ) Inventories ) ) ) Prepaid expenses and other assets ) ) Accounts payable ) Accrued and other liabilities ) ) Net cash used in operating activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property, plant and equipment ) ) ) Proceeds from sale of property, plant and equipment — — Payments for acquisition, net of cash received ) — — Other — ) ) Net cash used in investing activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from postpetition senior credit facility — Increase in revolving credit advance — — Payment of prepetition senior credit facility — — ) Proceeds from convertible notes — — Payment of debtor-in-possession borrowing — — ) Payment of revolving credit facility — — ) Other — ) 65 Net cash provided by financing activities INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS—Beginning of period CASH AND CASH EQUIVALENTS—End of period $ $ $ Supplemental cash flow information: Cash paid for interest $ $ $ Cash paid (received) for income taxes ) ) Non-cash transactions: Purchases of property, plant and equipment in accounts payable $ $ $ — Issuance of warrants — — See notes to unaudited condensed consolidated financial statements. -7- Table of Contents ACCURIDE CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (AMOUNTS IN THOUSANDS, UNLESS OTHERWISE NOTED, EXCEPT SHARE AND PER SHARE DATA) Note 1 - Summary of Significant Accounting Policies Basis of Presentation– The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America, except that the unaudited condensed consolidated financial statements do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements.However, in the opinion of Accuride Corporation (“Accuride” or the “Company”) management, all adjustments (consisting of normal recurring accruals) considered necessary to present fairly the condensed consolidated financial statements have been included. The results of operations for the three and six months ended June 30, 2011 are not necessarily indicative of the results to be expected for the year ending December 31, 2011.The unaudited consolidated financial statements and notes thereto should be read in conjunction with the audited condensed consolidated financial statements and notes thereto disclosed in Accuride’s Annual Report on Form 10-K for the year ended December 31, 2010. On January 31, 2011, substantially all of the assets and business of our Bostrom Seating subsidiary were sold to a subsidiary of Commercial Vehicle Group,Inc. for approximately $8.8 million and resulted in recognition of a $0.2 million loss on our consolidated statement of operations in the six months ended June 30, 2011. On June 20, 2011, the Company entered into, and consummated the acquisition contemplated by, an Asset Purchase Agreement (the “Agreement”), pursuant to which the Company’s subsidiary, Accuride EMI, LLC (“Buyer”), acquired substantially all of the assets and assumed certain liabilities of Forgitron Technologies LLC (“Seller”), a manufacturer and supplier of aluminum wheels for commercial vehicles. Pursuant to the Agreement, Buyer purchased the acquired assets for a purchase price of $22.0 million in cash, subject to a working capital adjustment.This acquisition included an 80,000 square foot forged aluminum wheel manufacturing facility in Camden, South Carolina (“Camden”) and is consistent with the Company’s planned capacity expansion of its core Aluminum Wheel product line. The Camden acquisition was accounted for by the acquisition method of accounting.Under acquisition accounting, the total purchase price has been allocated to the tangible and intangible assets and liabilities of Camden based upon their preliminary fair values. The purchase price and costs associated with the Camden acquisition exceeded the preliminary fair value of the net assets acquired by approximately $9.6million.We anticipate finalizing the fair valuation of net assets acquired, for property, plant, and equipment, deferred taxes, intangible assets, and goodwill,during the third or fourth quarter of 2011.In connection with the allocation of the purchase price, we recorded goodwill of approximately $9.6million as shown in the following table: (In thousands) Purchase price (cash consideration) $ Net assets at fair value Excess of purchase price over net assets acquired $ The preliminary purchase price allocation as of June 30, 2011 was as follows: (In thousands) Customer receivables $ Inventories Prepaid expenses and other current assets Property, plant, and equipment Goodwill Current liabilities ) Purchase price (cash consideration) $ -8- Table of Contents Chapter 11 Proceedings – On October 8, 2009, Accuride and its domestic subsidiaries filed voluntary petitions for relief under Chapter 11 of the Bankruptcy Code with the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”).Prior to filing for bankruptcy, we were in default under our prepetition senior credit facility and the indenture governing our prepetition senior subordinated notes due to our failure to comply with certain financial covenants in the prepetition senior credit facility and to make the $11.7 million interest payment due August 3, 2009 on our prepetition senior subordinated notes.On October 7, 2009, we entered into restructuring support agreements with the holders of approximately 57% of the principal amount of the loans outstanding under our prepetition senior credit facility and the holders of approximately 70% of the principal amount of our prepetition senior subordinated notes, pursuant to which the parties agreed to support a financial reorganization of the Company and its domestic subsidiaries consistent with the terms set forth therein. On November 18, 2009, we filed our Joint Plan of Reorganization and the related Disclosure Statement with the Bankruptcy Court.All classes of creditors entitled to vote voted to approve the Plan of Reorganization.A confirmation hearing for the Plan of Reorganization was held beginning on February 17, 2010.At the confirmation hearing, we and all of our constituents reached a settlement to fully resolve all disputes related to the Plan of Reorganization and all of our key constituents agreed to support the Plan of Reorganization.On February 18, 2010, the Bankruptcy Court entered an order confirming the Third Amended Joint Plan of Reorganization, which approved and confirmed the Plan of Reorganization, as modified by the confirmation order.On February 26, 2010 (the “Effective Date”), the Plan of Reorganization became effective and we emerged from Chapter 11 bankruptcy proceedings. During the pendency of the bankruptcy, we operated our business as debtors-in-possession under the jurisdiction of the Bankruptcy Court and in accordance with the applicable provisions of the Bankruptcy Code. Financial Statement Presentation We have prepared the accompanying consolidated financial statements in accordance with Accounting Standards Codification (“ASC”) 852, Reorganizations.ASC 852 requires that the financial statements for the periods subsequent to a Chapter 11 filing separate transactions and events that are directly associated with the reorganization from the ongoing operations of the business.Accordingly, all transactions (including, but not limited to, all professional fees, realized gains and losses and provisions for losses) directly associated with the reorganization of the business are reported separately in the financial statements as reorganization items, net.The Predecessor Company recognized the following reorganization income (expense) in our financial statements: Predecessor Period from January 1 to February 26, (In thousands) Debt discharge – Senior subordinate notes and interest $ Market valuation of $140 million Convertible Notes ) Professional fees ) Market valuation of warrants issued ) Deferred financing fees ) Term facility discount ) Other 76 Total $ Fresh-Start Reporting Upon our emergence from Chapter 11 bankruptcy proceedings, we adopted fresh-start accounting in accordance with the provisions of ASC 852, pursuant to which the midpoint of the range of our reorganization value of $563 million was allocated to our assets and liabilities in conformity with the procedures specified by ASC 805, Business Combinations.We adopted fresh-start accounting for all of subsidiaries, although our foreign subsidiaries did not file for bankruptcy protection in their jurisdictions. As a result of the adoption of fresh-start reporting, our consolidated balance sheets and consolidated statements of operations subsequent to February 26, 2010, will not be comparable in many respects to our consolidated balance sheets and consolidated statements of operations prior to February 26, 2010.References to “Successor Company” refer to the Company after February 26, 2010, after giving effect to the application of fresh-start reporting.References to “Predecessor Company” refer to the Company on or prior to February 26, 2010. -9- Table of Contents Management’s Estimates and Assumptions– The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Reverse Stock Split—Effective November 18, 2010, Accuride Corporation implemented a one-for-ten reverse stock split of its Common Stock.Unless otherwise indicated, all share amounts and per share data for the Successor Company have been adjusted to reflect this reverse stock split. Earnings Per Common Share – Basic and diluted earnings per common share were computed as follows: Successor Predecessor Three Months Ended June 30, Six Months Ended June 30, Period from February 26 to June 30, Period from January 1 to February 26, (In thousands except per share data) Numerator: Net income (loss) $ $ $ ) $ ) $ Less: Earnings allocated to participatingsecurities — ) — — — Net income (loss) available to common stockholders - basic $ $ $ ) $ ) $ Net income (loss) $ $ $ ) $ ) $ Effect of dilutive securities: Unrealized gain on mark to market valuation of conversion option — ) — — — Discount amortization expense — PIK interest expense — Net income (loss) available to common stockholders - diluted $ $ ) $ ) $ ) $ Denominator: Weighted average shares outstanding – Basic Weighted average effect of dilutive securities: Convertible notes — Effect of restricted stock units 43 — — — Weighted average shares outstanding - Diluted Basic income (loss) per common share $ $ $ ) $ ) $ Diluted income (loss) per common share $ $ ) $ ) $ ) $ For the three and six months ended June 30, 2011, and for the three months ended June 30, 2010, there were warrants exercisable for 2,205,882 shares of common stock not included in the computation of diluted earnings per share because the effect would be anti-dilutive.For the period February 26, 2010 through June 30, 2010, there were warrants exercisable for 2,205,882 shares of common stock and convertible notes exercisable for 18,666,667 shares of common stock that were not included in the computation of diluted earnings per share because the effect would be anti-dilutive. -10- Table of Contents Stock-Based Compensation –Compensation expense for share-based compensation programs was recognized as follows: Three Months Ended June 30, Six Months Ended June 30 Period from February 26 to June 30, (In thousands) Share-based compensation expense recognized $ On April 28, 2011 the Board of Directors of the Company approved restricted stock unit grants which will vest annually over a four year period, with 20% vesting on each of May 18, 2012, May 18, 2013, and May 18, 2014, and the final 40% vesting on May 18, 2015.As of June 30, 2011, there was approximately $4.6 million of unrecognized pre-tax compensation expense related to share-based awards not yet vested that will be recognized over a weighted-average period of 1.3 years. Income Tax –Under ASC 740, Income Taxes, we compute on a quarterly basis an estimated annual effective tax rate considering ordinary income and related income tax expense. Ordinary income refers to income (loss) before income tax expense excluding significant, unusual, or infrequently occurring items. The tax effect of an unusual or infrequently occurring item is recorded in the interim period in which it occurs. Other items included in income tax expense in the periods in which they occur include the cumulative effect of changes in tax laws or rates, foreign exchange gains and losses, adjustments to uncertain tax positions, and adjustments to our valuation allowance due to changes in judgment in the realizability of deferred tax assets in future years. We have assessed the need to maintain a valuation allowance for deferred tax assets based on an assessment of whether it is more likely than not that deferred tax benefits will be realized through the generation of future taxable income. Appropriate consideration is given to all available evidence, both positive and negative, in assessing the need for a valuation allowance. Due to our recent history of U.S. operating and taxable losses, the inconsistency of these profits, and the uncertainty of our financial outlook, we continue to maintain a full valuation allowance against our domestic deferred tax assets. New Accounting Pronouncements In May 2011, the FASB issued ASU 2011-04, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS.The update amends U.S. GAAP to conform with measurement and disclosure requirements in International Financial Reporting Standards (“IFRS”). The amendments in this update change the wording used to describe the requirements in U.S. GAAP for measuring fair value and for disclosing information about fair value measurements. The amendments include the following: 1. Those that clarify the Board’s intent about the application of existing fair value measurement and disclosure requirements 2. Those that change a particular principle or requirement for measuring fair value or for disclosing information about fair value measurements. In addition, to improve consistency in application across jurisdictions some changes in wording are necessary to ensure that U.S. GAAP and IFRS fair value measurement and disclosure requirements are described in the same way. The amendments in this update are to be applied prospectively and are effective during interim and annual periods beginning after December15, 2011.We are currently evaluating the impact of adopting ASU 2011-04 on the consolidated financial statements. In June 2011, the FASB issued ASU 2011-05, Presentation of Comprehensive Income.The objective of this update is to facilitate convergence of U.S. GAAP and IFRS.This update revises the manner in which entities present comprehensive income in their financial statements.Entities have the option to present total comprehensive income, the components of net income, and the components of other comprehensive income as either a single, continuous statement of comprehensive income or as two separate but consecutive statements.The amendments of this update do not change the items that must be reported in other comprehensive income or when an item of other comprehensive income must be reclassified to net income.The amendments in this update are to be applied retrospectively for all periods presented in the financial statements and are effective for fiscal years, and interim periods within those years, beginning after December 15, 2011.Early adoption is permitted.We are currently evaluating the impact of adopting ASU 2011-05 on the consolidated financial statements. -11- Table of Contents Note 2 - Inventories Inventories at June 30, 2011 and December31, 2010, on a FIFO basis, were as follows: June 30, 2011 December 31, 2010 Raw materials $ $ Work in process Finished manufactured goods Total inventories $ $ Note 3 - Goodwill and Other Intangible Assets Goodwill and any indefinite-lived intangible assets are assessed for impairment annually or more frequently if circumstances indicate impairment may have occurred.The analysis of potential impairment of goodwill requires a two-step approach.The first step is the estimation of fair value of each reporting unit.If step one indicates that impairment potentially exists, the second step is performed to measure the amount of impairment, if any.Goodwill impairment exists when the implied fair value of goodwill is less than its carrying value. The following represents the carrying amount of goodwill, on a reportable segment basis, as of January 1, 2011 and June 30, 2011: Wheels Gunite Brillion Iron Works Fabco Automotive Total Balance as of January 1, 2011 $ Additions — — — Balance as of June 30, 2011 $ The addition in Wheels segment goodwill was related to the Camden acquisition. The changes in the carrying amount of other intangible assets for the period January 1, 2011 to June 30, 2011 by reportable segment, are as follows: Wheels Gunite Brillion Iron Works Bostrom Seating Fabco Automotive Corporate Total Balance as of January 1, 2011 $ — $ Additions — Sale of assets — — — ) — — ) Amortization ) ) ) (7
